Filed 8/27/2020 by Clerk of Supreme Court

                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                2020 ND 185

City of Glen Ullin and Park District
of the City of Glen Ullin,                            Plaintiffs and Appellees
      v.
Karen Schirado and Jerome Schirado,               Defendants and Appellants



                                No. 20200075

Appeal from the District Court of Morton County, South Central Judicial
District, the Honorable Thomas J. Schneider, Judge.

AFFIRMED IN PART, REVERSED IN PART, AND REMANDED.

Opinion of the Court by Tufte, Justice.

John J. Mahoney, Center, N.D., for plaintiffs and appellees.

Benjamin C. Pulkrabek, Mandan, N.D., for defendants and appellants.
                       City of Glen Ullin v. Schirado
                                No. 20200075

Tufte, Justice.

[¶1] Karen and Jerome Schirado appeal after the district court granted
summary judgment in favor of the City of Glen Ullin and the Park District of
the City of Glen Ullin. The court concluded the case was res judicata due to a
prior lawsuit between the Park District and the Schirados. The court entered
judgment enjoining the Schirados from placing any obstruction or personal
property on certain City lands and on certain Park District lands and awarded
attorney’s fees. We conclude the court properly applied the doctrine of
res judicata to the Park District lands, which were the subject of the prior
lawsuit, but it erred when it applied res judicata to the City lands, which were
not included in the prior lawsuit. We affirm in part, reverse in part, vacate
the award of attorney’s fees and costs, and remand the case for further
proceedings.

                                       I

[¶2] The dispute concerns lots, streets, and alleys within or near the City of
Glen Ullin. The lots, streets, and alleys have been surveyed and platted, but
they are undeveloped. The Park District has ownership or authority over the
lots. The City has authority over the streets and alleys, which run adjacent to
and between the lots. The Schirados own land near both the Park District
property and the City property.

[¶3] In 2013, the Park District sued the Schirados to enjoin them from placing
fencing and allowing their horses to graze on the Park District’s lots. The
Schirados did not respond, and the district court entered default judgment. In
2019, the Park District and the City brought the present lawsuit. They allege
the Schirados are violating the 2013 judgment. Their complaint makes similar
allegations as in the 2013 suit, and the same Park District lots are at issue.
But the present suit also includes the City’s streets and alleys, which were not
included in the 2013 action.



                                       1
[¶4] The Schirados conceded they placed fencing on the properties and
allowed their horses to graze them. However, they claim they were given
permission by the Glen Ullin City Council to graze the properties in exchange
for removing garbage that has accumulated on the streets and alleys. They
claim that, on the basis of this unwritten agreement, they have devoted many
hours and thousands of dollars to removing garbage from the City’s streets and
alleys. They resisted summary judgment, arguing their agreement is excepted
from the statute of frauds on the basis of partial performance.

[¶5] After granting a preliminary injunction, the district court entered
summary judgment in favor of the City and the Park District. The court
concluded the lawsuit was “based on essentially the same facts and issues” as
the 2013 case. The court summarily determined the “whole case is res
judicata.” The court did not address the Schirados’ arguments regarding a
partially performed agreement with the Glen Ullin City Council. The court
entered judgment enjoining the Schirados from interfering with the public’s
use of the properties or placing any obstructions or personal property upon
them. The court also found the Schirados in contempt of court because of their
violation of the 2013 judgment and awarded attorney’s fees and costs in the
amount of $11,106.85.

                                       II

[¶6] The doctrine of res judicata forecloses parties from relitigating claims
and issues that have been previously decided. Fettig v. Estate of Fettig, 2019
ND 261, ¶ 16, 934 N.W.2d 547. The doctrine attempts to promote judicial
efficiency. Id. at ¶ 15. There are two types of res judicata—claim preclusion
and issue preclusion. Riverwood Commercial Park, LLC v. Standard Oil Co.,
2007 ND 36, ¶ 13, 729 N.W.2d 101. The former bars relitigation of claims
regardless of whether the successive claim raises different issues. Id. at ¶ 14.
The latter bars relitigation of factual or legal issues regardless of whether the
issue is presented as part of a different claim. Id. The applicability of res
judicata is a question of law fully reviewable on appeal. Hofsommer v.
Hofsommer Excavating, Inc., 488 N.W.2d 380, 383 (N.D. 1992).



                                       2
[¶7] The lawsuit brought by the Glen Ullin Park District in 2013 raised the
same allegations as the present lawsuit, requested the same relief, and
resulted in a judgment enjoining the Schirados from interfering with the
public’s use of the Park District property or placing property upon it. The
present claim concerning the Park District’s property—the same claim brought
and decided in 2013—is therefore res judicata. However, the 2013 lawsuit did
not include the City’s property. “[A] judgment adjudicating rights or title to
property only bars claims relating to the particular property in controversy and
does not extend to rights, title, or interests in other property.” Fettig, 2019 ND
261, ¶ 18, 934 N.W.2d 547. Moreover, the Schirados have raised an issue
concerning an oral agreement with the Glen Ullin City Council that was not
resolved in the prior lawsuit. We therefore conclude the district court erred
when it applied res judicata to the claim concerning the City’s property, and
we reverse that part of the judgment granting relief to the City.

[¶8] We also vacate the award of attorney’s fees and costs. The City and the
Park District requested attorney’s fees in the amount of $3,000 for the
Schirados’ violation of the 2013 judgment. The district court found the
Schirados in contempt for violating the 2013 judgment, and it awarded
attorney’s fees and costs in the amount of $11,106.85. Violation of the 2013
judgment is a valid reason for a finding of contempt, and we therefore affirm
the court’s finding. See Arnold v. Trident Res., LLC, 2020 ND 104, ¶ 10, 942
N.W.2d 465. However, the court did not specify which portion of the award is
a sanction for the contempt, nor did it articulate which portion of the award
was attributable to each plaintiff. We therefore vacate the award of attorney’s
fees and costs with instructions for the district court to explain its rationale for
the award, including which amount is a sanction for the contempt, and which
portion is allocated to each plaintiff. See id. at ¶ 22 (remanding sanction award
for district court to explain its rationale when the record was insufficient to
review the appropriateness of the amount awarded).




                                         3
                                     III

[¶9] We affirm that part of the district court’s judgment granting injunctive
relief as to the Park District property. We reverse that part of the judgment
granting injunctive relief as to the City property and awarding attorney’s fees
and costs. We remand the case for further proceedings.

[¶10] Jerod E. Tufte
      Daniel J. Crothers
      Lisa Fair McEvers
      Gerald W. VandeWalle
      Jon J. Jensen, C.J.




                                      4